Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              August 16, 2019

The Court of Appeals hereby passes the following order:

A20I0011. TONI BLYDEN v. THE STATE.

      The Applicant in the above-styled case has filed a motion entitled Motion To
Withdraw Application For Interlocutory Appeal. Said motion is hereby GRANTED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      08/16/2019
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.